DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Randy Braegger on 03/17/2022.

	Please amend the claims as follows:
1. (Currently amended) A pneumatic tire, comprising:
	a tread portion extending in a tire circumferential direction, having an annular shape, and having a tread pattern, wherein
	the tread pattern comprising:
	two inner main grooves being positioned on both sides in a tire lateral direction with respect to a tire equator line of the pneumatic tire and being formed in an entire
circumference in the tire circumferential direction;
	two outer main grooves being provided and sandwiching the two inner main grooves on an inner side in the tire lateral direction;
	an inner continuous land portion being sandwiched between the two inner main grooves and being continuously formed in the entire circumference in the tire circumferential direction; 

two inner main grooves and the other one of the two outer main grooves, respectively, the two intermediate continuous land portions being continuously formed in the entire
circumference in the tire circumferential direction, the two intermediate continuous land
portions being outward in the tire lateral direction of the inner continuous land portion; and
	first sipes being provided in regions of the two intermediate continuous land portions and extending inward in the tire lateral direction from the two outer main grooves, 
	regions of the inner continuous land portion and the two intermediate continuous land portions being not provided with lug grooves extending from the two inner main grooves or the two outer main grooves, 
	edges on both sides of one of the two inner main grooves each comprising a groove chamfered portion having a chamfered width changing in the tire circumferential direction and forming a zigzag shape as seen from a tread surface of the tread portion, and
	the first sipes each including:
	a sipe main body portion having a constant distance between sipe wall surfaces on a sipe bottom side in a depth direction of the first sipes; and
	a sipe chamfered portion inclined so that the sipe wall surfaces are open to the tread surface on a side of the tread surface of the first sipes,
	wherein
	the first sipes are provided to be inclined in the tire lateral direction from the two outer main grooves to the inner continuous land portion and to be closed in the regions of the two intermediate continuous land portions,
	as seen from the tread surface, a surface contour shape of each of first sipes a of the first sipes, which extends from an outer main groove A being one of the two outer main grooves, comprises:
	an extending portion extending constantly in an extension direction or with smooth change from the outer main groove A; and
	a bent portion provided on a side of a closed end portion of each of the first sipes a, the bent portion bending each of the first sipes a from the extending portion and extending to a direction opposite a direction to which the extending portion extends in the tire circumferential direction, and
	in the bent portion, the sipe main body portion extends from the extending portion
constantly in the extension direction or with smooth change without being bent and is closed, and the sipe chamfered portion forms a bent shape of the bent portion.

2. (Canceled).

8. (Currently amended) The pneumatic tire according to claim 1, wherein narrow grooves each being prevented from communicating with the bent portion are formed intermittently in the tire circumferential direction in a region of an intermediate continuous land portion a of the two intermediate continuous land portions in which the first sipes a are provided, and an extension direction of the narrow grooves is parallel with an extension direction of an edge of the surface contour shape on a side of the two inner main grooves.

9. (Currently amended) The pneumatic tire according to claim 1, wherein the pneumatic tire has a mounting direction that is specified with respect to a vehicle, and the outer main groove A is instructed, by the mounting direction, to be positioned on an outer vehicle side with respect to an outer main groove B of the two outer main grooves, the outer main groove B being different from the outer main groove A.

10. (Currently amended) The pneumatic tire according to claim 1, wherein second sipes are provided in a region of an intermediate continuous land portion β of the two intermediate continuous land portions, which is sandwiched between an outer main groove of the two outer main grooves different from the outer main groove A and one of the two inner main grooves, the second sipes extending from one of the two inner main grooves and being closed without communicating with the outer main groove,

	inclination directions of the second sipes and the third sipes with respect to the tire lateral direction and positions thereof in the tire circumference are set, and the second sipes are positioned on extension lines of the third sipes. 	

15. (Currently amended) The pneumatic tire according to claim 1, wherein the sipe chamfered portion includes, along an extending direction of the first sipes, a symmetric shape portion where two facing sipe wall surfaces of the sipe chamfered portion are arranged being symmetric with respect to a sipe center line of each of the first sipes, and an asymmetric shape portion where the two facing sipe wall surfaces are arranged being asymmetric with respect to the sipe center line, the symmetric shape portion being positioned in the extending portion, and the asymmetric shape portion being positioned in the bent portion.

Reasons for Allowance
Claims 1 and 3-15 are allowed because the prior art fails to teach or suggest the first sipes are provided to be inclined in the tire lateral direction from the two outer main grooves to the inner continuous land portion and to be closed in the regions of the two intermediate continuous land portions, as seen from the tread surface, a surface contour shape of each of first sipes a of the first sipes, which extends from an outer main groove A being one of the two outer main grooves, comprises: an extending portion extending constantly in an extension direction or with smooth change from the outer main groove A; and a bent portion provided on a side of a closed end portion of each of the first sipes a, the bent portion bending each of the first sipes a from the extending portion and extending to a direction opposite a direction to see instant Figs. 2-3 and 5-6).  Instead, the closest prior art only teaches the tread pattern comprising: two inner main grooves being positioned on both sides in a tire lateral direction with respect to a tire equator line of the pneumatic tire and being formed in an entire circumference in the tire circumferential direction; two outer main grooves being provided and sandwiching the two inner main grooves on an inner side in the tire lateral direction; an inner continuous land portion being sandwiched between the two inner main grooves and being continuously formed in the entire circumference in the tire circumferential direction; two intermediate continuous land portions being sandwiched between one of the two inner main grooves and one of the two outer main grooves and between the other one of the two inner main grooves and the other one of the two outer main grooves, respectively, the two intermediate continuous land portions being continuously formed in the entire circumference in the tire circumferential direction, the two intermediate continuous land portions being outward in the tire lateral direction of the inner continuous land portion; and first sipes being provided in regions of the two intermediate continuous land portions and extending inward in the tire lateral direction from the two outer main grooves, regions of the inner continuous land portion and the two intermediate continuous land portions being not provided with lug grooves extending from the two inner main grooves or the two outer main grooves, edges on both sides of one of the two inner main grooves each comprising a groove chamfered portion having a chamfered width changing in the center snipe 27).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743